DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The rejections under 35 U.S.C. §112(b) of claim 19 is withdrawn in view of the amendments to claim 19.  
Examiner acknowledges the amendments to the claims received on 7/13/2021 have been entered.
Response to Arguments
Argument 1: Applicant argues on page 10-12 in the filing on 7/13/2021 that the cited prior art does not teach “manually setting a replay order by assigning z-order values to different content elements.”
Response to Argument 1:
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 7/13/2021 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Objections
Claims 5 and 23 are objected to because of the following informalities:  “grouped according a smart grouping” should read “grouped according to a smart grouping.”  The Examiner assumes typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 12-15, and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “manually set a replay order of the selected content in the area of interest by assigning a z-order value to each content element,” in lines 13-14.  Instant application 0020 automatically assigning a z-order based on the structural hierarchy (the order in which it is stored or displayed) or based on timestamps.  There does not appear to be a manual process in which a user manually orders or re-orders the strokes.  The only manual process implied is the handwriting input itself.  However, the instant application does not disclose that the manual handwriting input actually assigns the display-order to each content element.  Rather, instant application depends on the storage or display (structural hierarchy) or timing (timestamp) to assign a display-order to each content element.  Since manually assigning a z-order is different than automatically assigning a z-order, the amended claim introduces new matter.  
It is noted that Fig. 12 appears to disclose 5 “set order” buttons.  The section in the disclosure regarding Fig. 12 states “FIGURE 12 illustrates an example pane option. For example, a pane 1204 may be displayed that includes functionalities 1206 for enabling the user to select, set numbers, animations, or transitions to move through replay content 404.”   However, it appears the buttons are ordering the content (math problems), rather than the content elements (strokes of math problems).  Also, there are more than 5 strokes in a displayed math problem, so it does not appear the 5 buttons are ordering the selected content as claimed.  
Examiner would appreciate if Applicant would point out another portion of the specification that discloses the limitation, or further explain how paragraphs 0020 and Fig. 12 disclose the limitation.  Independent claims 9 and 21 cite similar issues.  Claims 5-8, 12-15, 18-20, and 22-27 are dependent claims which inherit the written description issues of their independent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6, 9, 12-14, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al., Patent Application Publication number US 20120231441 A1, (hereinafter “Parthasarathy”), in view of Harris et al., Patent Application Publication number US 20130120439 A1 (hereinafter “Harris”), in view of Goyal, Patent Application Publication number US 20150339282 A1 (hereinafter “Goyal”).
Claim 1:  Parthasarathy teaches “A computer storage medium including instructions (i.e. a computer readable storage medium as described further below has instructions stored thereon [Parthasarathy 0277]), which when executed by a computer, provide: 
a productivity application (i.e. notetaking application [Parthasarathy 0263]); 
an application programming interface (i.e. application module may be a web server processing requests [Parthasarathy 0067, Fig. 1]) for incrementally replaying content (Parthasarathy Fig. 37 elements for replaying content, 3710 through 3760) in a graphical user interface of the productivity application (Parthasarathy Fig. 37, par. 269-270); and 
an incremental content replayer (i.e. play mode is used to play the notes page [Parthasarathy 0269-270), in communication with the productivity application via the application programming interface (application module, Parthasarathy Fig. 1), operative to: 
receive a selection of content in an area of interest (i.e. The user may select a… scribble cluster [Parthasarathy 0274]) in the graphical user interface for which to replay the selected content from the productivity application displayed therein (i.e. The user may select a… scribble cluster. The user may play scribbles beginning with the user selected scribble (or scribble cluster)… scribble playback may start from the selected scribble timeline [Parthasarathy 0274]), wherein the selected content is comprised of a plurality of content elements (i.e. scribble cluster [Parthasarathy 0274] important note: content elements correspond to scribbles or strokes.  Selected content in an area of interest correspond to a scribble cluster); 
manually set a replay order of the selected content in the area of interest (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271, Fig. 37] note: in Fig. 37, the handwriting strokes of all content are manually input.  The order of content is played back in the order in which they were manually input.  This means that the manual handwriting input, not only draws a number on the page, the manual handwriting input also manually sets the order in which they are replayed.  Regarding the selected content, the selected content is a subset of all content.  Since the replay order of all content (all the content is manual handwritten input) is manually set, so is the replay order of the selected content also manually set) by assigning a z-order value to each content element of the plurality of content elements (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271] note: Parthasarathy [0274] states “the user may play scribbles beginning with the user selected scribble (or scribble cluster). The corresponding time (relative to the recording start time) may be displayed. Scribbles corresponding to times…” This indicates that each scribble has a corresponding time-value; on a timeline, this time-value is a replay-order value, or z-order value); 
receive an indication of a starting point corresponding to a first set value of the manual replay order (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273] note: a slider notch on a slider bar indicates a starting point.  The time on the slider bar is a first set value) via a replay options pane (i.e. playback of scribbles… menu with options… in the forward direction as well as in the reverse direction [Parthasarathy 0270]); 
initiate a first replay of the selected content (i.e. playback of scribbles… menu with options… in the forward direction [Parthasarathy 0270]… scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]), wherein the first replay comprises continuous incremental display of the plurality of content elements (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) based on the manual replay order (i.e. playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) and the z-order value assigned to each content element (i.e. the user may play scribbles beginning with the user selected scribble (or scribble cluster). The corresponding time (relative to the recording start time) may be displayed. Scribbles corresponding to times… [Parthasarathy 0274] note: the scribbles are played in the forward order, the selected replay order.  From “assigning,” above, each scribble has a time-value as an index, or z-order value.  Thus the replay of the scribbles is based on both a replay order (forward) and z-order value (time-values in the forward direction), wherein the continuous incremental display of the plurality of content elements comprises: 
displaying at least a first content element associated with a first z-order value (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271] note: when scribbles are played in the forward direction, they are played in time order.  The first image that is displayed when played in time order is the first image of the time-value z-orders) corresponding to the first set value (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273]) of the manual replay order (i.e. playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271] note: forward direction);”
Parthasarathy teaches that scribbles can be played in the reverse direction, but does not explicitly teach “hiding at least the first content element while displaying at least a second content element associated with a second z-order value corresponding to a second set value of the manual replay order;”
Harris teaches “receive an indication of a starting point corresponding to a first set value of the manual replay order (i.e. As in FIG. 6A, the bold mark on timeline 625 may indicate the timestamp and/or frame identifier of the frame [Harris 0094]… user has applied the brush tool to draw a wide, curved line 635 [Harris 0093, Fig. 6A-6D] note: the curved line is drawn by hand, or manually input, along a timeline.  Thus the display order of the curved line is manually set) via a replay options pane (i.e. FIG. 6C illustrates the invocation of a visual rewind operation (shown as the "rewind" element outlined in bold in tools area 602) [Harris 0095]); 
initiate a first replay of the selected content (i.e. FIG. 6C illustrates the invocation of a visual rewind operation (shown as the "rewind" element outlined in bold in tools area 602) [Harris 0095]), wherein the first replay comprises continuous incremental display of the plurality of content elements based on the manual replay order (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049, Harris Fig. 6A-D] note: Harris Fig. 6C-6D shows curved line, element 635, being incrementally hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The second set of values is to the left of the slider notch, and the selected replay order is reverse) and the z-order value assigned to each content element (i.e. the frame identifier may include a frame number and/or a timestamp [Harris 0048] note: Harris [0004] teaches “each frame is associated with an identifier of the frame. The frame identifier may include a frame number and/or a timestamp” This indicates that each frame containing content has a corresponding replay-order value, e.g. timestamp.  According to Harris [0049], “application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames.”  In a timestamp order, time-value is the basis for each frame as they are played.  In the reverse direction, the nearest sequentially preceding frame has a timestamp that is before the current frame’s timestamp.  This time-value is lower sequentially than the current frame.  Harris teaches playback in the reverse order in [0009]), wherein the continuous incremental display of the plurality of content elements comprises: 
displaying at least a first content element associated with a first z-order value (Harris Fig. 6B-C shows element 635, a line drawn.  The top right portion of the line corresponds to a first content element.  The line is associated with the timeline slider 615.  From above, each frame in Harris is arranged in a sequential timeline order, or z-order) corresponding to the first set value (i.e. the bold mark on timeline 625 may indicate the timestamp and/or frame identifier of the frame [Harris 0094, Fig. 6B-C]) of the manual replay order (i.e. a mechanism to allow the user to invoke a visual rewind operation [Harris 0095]); and 
hiding at least the first content element (Harris Fig. 6D shows the top right portion of the line hidden) while displaying at least a second content element (Harris Fig. 6D shows bottom left portion of the line displayed) associated with a second z-order value (Harris Fig. 6D shows that slider notch in timeline 615 has moved left.  A different position on the timeline corresponds to a second z-order value) corresponding to a second set value (i.e. the bold mark on timeline 625 may indicate the timestamp and/or frame identifier of the frame [Harris 0094, Fig. 6B-C] note: the notch on the timeline is in a different position, indicating a second value of time) of the manual replay order (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049, Harris Fig. 6A-D] note: Harris Fig. 6C-6D shows curved line, element 635, being hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The selected replay order is rewind, or reverse);”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Parthasarathy to include the feature of having the ability to incrementally hide scribbles, segments or strokes as disclosed by Harris.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation [Harris Abstract].”
Parthasarathy and Harris teach selected content and manual replay order.  Parthasarathy and Harris are silent regarding “receive an annotation during replay of the… content; and 
assign the annotation to the… replay order at a given position based on a current position of the… replay order, wherein a display state for the annotation is visible at the given position and hidden at other positions in the… replay order.”
Goyal teaches “receive an annotation during replay of the… content (i.e. users are able to enter comments into the timeline interface for a particular state of the document [Goyal 0070]); and 
assign the annotation to the… replay order at a given position based on a current position of the… replay order (i.e. as control slides from the first marker to the second marker, the comment section can be updated to include the comments corresponding to the second state of the document [Goyal 0072]), wherein a display state for the annotation is visible at the given (i.e. user comments discussing the first state of the document are displayed in conjunction with the first state of the document, and user comments discussing the second state of the document are displayed in conjunction with the second state of the document [Goyal 0072].  Goyal Fig. 3D, element 306 shows comments in a first state of the document, and then in Fig. 3E shows a second state.  The comments made in the first state, Fig. 3D, of the document have been hidden in Fig. 3E).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy and Harris to include the feature of having the ability to add comments or annotations as disclosed by Goyal.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so that “Reviewers can quickly and easily follow the lifecycle of the document based on the information presented in the interactive timeline [Goyal Abstract].”

Claim 5: Parthasarathy, Harris, and Goyal teach all the limitations of claim 1, above.  Parthasarathy teaches “wherein the plurality of content elements are grouped according a smart grouping into characters (i.e. electronic handwritten input comprising a plurality of scribbles is received from a user. The scribbles may be automatically clustered into scribble clusters [Parthasarathy 0013]).”

Claim 6: Parthasarathy, Harris, and Goyal teach all the limitations of claim 1, above.  Parthasarathy teaches “wherein the graphical user interface is further operable to display replay commands that are selectable (i.e. the play/pause button 3710 is used to play the recorded scribble [Parthasarathy 0269]) to receive an indication of the starting point (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273]) and a replay mode (i.e. the play mode is used to play the notes page [Parthasarathy] 0269).”

Claim 9: Parthasarathy, Harris, and Goyal teach a method for incrementally replaying content in a graphical user interface (i.e. a process involving playing back handwritten electronic input [Parthasarathy 0276]), comprising steps to perform operations corresponding to the computer storage medium of claim 1, therefore it is rejected under the same rationale.

Claim 12:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 9, above.  Parthasarathy teaches selected content.  Goyal teaches “wherein changes to display properties of the… content (i.e. allow the user to modify text within the document [Goyal 0065] note: modifying text includes modifying size/color/font) are excluded from the z-order (i.e. if the document is altered within the document view area of the timeline interface, the document management system can store the corresponding changes and modify the timeline interface accordingly [Goyal 0066] note: instant application specification paragraph 0040 states  “when the display property changes are excluded from the z-order, objects that are made visible will be displayed with their last-applied display properties.”  To be included in the z-order, any editing would be the most recent, and recorded at the end of the order.  Goyal 0066 teaches a means of editing within the timeline, i.e. excluded from the z-order, such that when the timeline is played back, the edit is displayed at that point in the timeline.  Thus, the objects that are made visible will be displayed with their last-applied display properties).”  
One would have been motivated to combine Parthasarathy, Harris, and Goyal, before the effective filing date of the invention because it provides the benefit so that “Reviewers can 

Claim 13:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 9, above.  Parthasarathy teaches “further comprising: parsing the selected content in the area of interest and counting the plurality of content elements to provide a range of replay (i.e. a user selection (indication) of a point in the input area… a scribble or scribble cluster nearest to the point is identified. Scribbles are played back beginning with the scribble(s) in the identified scribble cluster [Parthasarathy 0276])… are subsequently displayed in playback mode [Parthasarathy 0271]… at the start, the end state is shown [Parthasarathy 0269] note: Parthasarathy analyzes the selected area to determine a beginning, an ending, and a sequential order.  This analysis and determination has the equivalence to parsing and counting for providing a range of replay).”  

Claim 14:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 13, above.  Parthasarathy teaches “further comprising: 
displaying a replay functionality in the graphical user interface (i.e. play or pause button 3710 [Parthasarathy Fig. 37]) according to the range of replay (i.e. slider bar 3730 [Parthasarathy Fig. 37] note: this depicts a starting point and an ending point, thus depicting a range), the replay functionality operable to receive the indication of the starting point (i.e. playback starts from the time the user selected by the user via the slider bar [Parthasarathy 0273]) and a replay mode (i.e. the play mode is used to play the notes page [Parthasarathy] 0269).”

Claim 21 is reordered for clarity and consistency in this office action

Claim 21: Parthasarathy, Harris, and Goyal teach a system for incrementally replaying content in a graphical user interface (i.e. an information sharing system [Parthasarathy Abstract]), comprising: at least one processing unit (i.e. processor [Parthasarathy 0277]); and 
at least one memory storing computer-executable instructions that when executed by the at least one processing unit cause the system (i.e. a computer readable storage medium… instructions when executed by a processor cause the processor to perform the operations [Parthasarathy 0277]) to perform operations corresponding to the computer readable storage medium of claim 1, therefore it is rejected under the same rationale.

Claim 19: Parthasarathy, Harris, and Goyal teach all the limitations of claim 21, above.  Parthasarathy teaches “the computer-executable instructions further causing the system to: 
initiate a second replay of the identified content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a forward replay mode (i.e. by clicking play… scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]), comprising: 
identifying the lowest z-order value associated with the one or more of the plurality of content elements currently displayed in the area of interest (i.e. scribble playback may start from the selected scribble timeline [Parthasarathy 0274] note: this indicates that a starting point is identified.  As shown above, each scribble has a corresponding time-value.  Playback in the forward direction increases the time-value, thus the starting point is identified to have the lowest z-order value); and 
(i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]  this indicates playback in the forward-in-time direction (as the time-value gets larger), and sequentially displayed) from a hidden display state to a visible display state (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) until the end of the identified content to be replayed is encountered (Parthasarathy Fig. 37 shows an end time at the end of the timeline.  The end of the content is at least until the end of the selected content).”

Claim 20:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 21, above.  Parthasarathy teaches a manual replay order.  Goyal teaches “wherein the new content elements are annotations whose display states are hidden except at the current position of the… replay order (i.e. user comments discussing the first state of the document are displayed in conjunction with the first state of the document, and user comments discussing the second state of the document are displayed in conjunction with the second state of the document [Goyal 0072].  Goyal Fig. 3D, element 306 shows comments in a first state of the document, and then in Fig. 3E shows a second state.  The comments made in the first state, Fig. 3D, of the document have been hidden in Fig. 3E).”  
One would have been motivated to combine Parthasarathy, Harris, and Goyal, before the effective filing date of the invention because it provides the benefit so that “Reviewers can quickly and easily follow the lifecycle of the document based on the information presented in the interactive timeline [Goyal Abstract].”

Claim 22:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 21, above.  Harris teaches “the computer-executable instructions further causing the system to: initiate a second replay of the identified content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a backward replay mode (i.e. in response to receiving input indicating the invocation of a visual rewind operation in the image editing application [Harris 0009]), comprising: 
identifying the highest z-order (i.e. determining the frame identifier of the frame being displayed [Harris 0048] note: the currently displayed frame has the highest z-order value) value (i.e. the frame identifier may include a frame number and/or a timestamp [Harris 0048] note: on page 13 of the filing on 9/11/2019, Applicant defines “back-to-front z-order” as “a sequence hierarchy, or order, by which the content elements are displayed during a playback of the content.”  Harris teaches a sequence hierarchy in [0043] in “a sequence of frames.”  The order of arrangement is important because playback out of order loses the meaning and intent of the content.  Thus, according to Cambridge dictionary, the content is also arranged hierarchically.  Secondly, Applicant further states “a replay-order value is assigned to each content element.”  Harris [0004] teaches “each frame is associated with an identifier of the frame. The frame identifier may include a frame number and/or a timestamp” This indicates that each frame containing content has a corresponding replay-order value, e.g. timestamp.  Lastly, Applicant states in the same filing “for a backward replay, including a rewind function, the system starts with a higher replay-order value and displays content items in the selected area of interest having respective sequentially lower replay-order values.”  According to Harris [0049], “application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames.”  In a timestamp order, time-value is the basis for each frame as they are played.  In the reverse direction, the nearest sequentially preceding frame has a timestamp that is before the current frame’s timestamp.  This time-value is lower sequentially than the current frame.  Harris teaches playback in the reverse order in [0009].  Thus, all the requirements for a “z-order” are met.) associated with one or more of the plurality of content elements currently displayed in the area of interest (i.e. the frame identifier of each frame [Harris 0048]); and 
incrementally hiding each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049]) from display in the graphical user interface until the starting point is encountered (Harris Fig. 6C-6D shows curved line, element 635, being hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The left-most position in the timeline is the furthest position to the left, that the tick-mark can be moved; and indicates the starting position.  To support this, Harris indicates that this position is before the curved line is drawn (i.e. FIG. 6A illustrates… In this example, since no image editing operations have been performed [Harris 0092, Fig. 6A])).”
One would have been motivated to combine Parthasarathy, Harris, and Goyal, before the effective filing date of the invention because it provides the benefit “to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation [Harris Abstract].”

Claim 23: Claim 23 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 24:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 1, above.  Parthasarathy teaches “the incremental content replayer further operative to: 
initiate a second replay of the selected content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a forward replay mode (i.e. by clicking play… scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]), comprising: 
identifying the lowest z-order value associated with the one or more of the plurality of content elements currently displayed (i.e. scribble playback may start from the selected scribble timeline [Parthasarathy 0274] note: this indicates that a starting point is identified.  As shown above, each scribble has a corresponding time-value.  Playback in the forward direction increases the time-value, thus the starting point is identified to have the lowest z-order value); and 
incrementally changing each content element having a z-order value higher than the identified lowest z-order value (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]  this indicates playback in the forward-in-time direction (as the time-value gets larger), and sequentially displayed) to a visible display state (i.e. scribbles beginning with the selected scribble group are subsequently displayed in playback mode at a rate proportional to the rate at which they were originally provided as input [Parthasarathy 0271]) until an end of the selected content to be replayed is encountered (Parthasarathy Fig. 37 shows an end time at the end of the timeline.  The end of the content is at least until the end of the selected content).”  

Claim 25:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 1, above.  Harris teaches “the incremental content replayer further operative to: 
initiate a second replay of the content, wherein the second replay comprises continuous incremental display of the plurality of content elements based on a backward replay mode (i.e. in response to receiving input indicating the invocation of a visual rewind operation in the image editing application [Harris 0009]), comprising: 
identifying the highest z-order (i.e. determining the frame identifier of the frame being displayed [Harris 0048] note: the currently displayed frame has the highest z-order value) value (i.e. the frame identifier may include a frame number and/or a timestamp [Harris 0048] note: on page 13 of the filing on 9/11/2019, Applicant defines “back-to-front z-order” as “a sequence hierarchy, or order, by which the content elements are displayed during a playback of the content.”  Harris teaches a sequence hierarchy in [0043] in “a sequence of frames.”  The order of arrangement is important because playback out of order loses the meaning and intent of the content.  Thus, according to Cambridge dictionary, the content is also arranged hierarchically.  Secondly, Applicant further states “a replay-order value is assigned to each content element.”  Harris [0004] teaches “each frame is associated with an identifier of the frame. The frame identifier may include a frame number and/or a timestamp” This indicates that each frame containing content has a corresponding replay-order value, e.g. timestamp.  Lastly, Applicant states in the same filing “for a backward replay, including a rewind function, the system starts with a higher replay-order value and displays content items in the selected area of interest having respective sequentially lower replay-order values.”  According to Harris [0049], “application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames.”  In a timestamp order, time-value is the basis for each frame as they are played.  In the reverse direction, the nearest sequentially preceding frame has a timestamp that is before the current frame’s timestamp.  This time-value is lower sequentially than the current frame.  Harris teaches playback in the reverse order in [0009].  Thus, all the requirements for a “z-order” are met.) associated with one or more of the plurality of content elements currently displayed (i.e. the frame identifier of each frame [Harris 0048]); and 
incrementally changing each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value (i.e. application state corresponding to the nearest key frame that precedes the currently displayed frame in the original order of the sequence of frames [Harris 0049]) to a hidden display state until the starting point of the selected content to be replayed is encountered (Harris Fig. 6C-6D shows curved line, element 635, being hidden as the frames are replayed backward.  The tick-mark on timeline, element 625, is sliding to the left, indicates the backward direction.  The left-most position in the timeline is the furthest position to the left, that the tick-mark can be moved; and indicates the starting position.  To support this, Harris indicates that this position is before the curved line is drawn (i.e. FIG. 6A illustrates… In this example, since no image editing operations have been performed [Harris 0092, Fig. 6A])).”  
One would have been motivated to combine Parthasarathy, Harris, and Goyal, before the effective filing date of the invention because it provides the benefit “to provide a partial undo operation, image editing variation previewing, and/or visually-driven editing script creation [Harris Abstract].”

Claim 26: Claim 26 is similar in content and in scope to claim 13, thus it is rejected under the same rationale.

Claims 7-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy, in view of Harris, in view of Goyal, in view of Spielberg, Patent Application Publication number US 20020129057 A1 (hereinafter “Spielberg”).
Claim 7:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 1, above.  Parthasarathy does not teach “wherein the replay command user interface elements are displayed proximate to the area of interest.”
Spielberg teaches “wherein the replay command user interface elements are displayed proximate to the area of interest (player shown in Spielberg Fig. 1, element 112 is encapsulated in a user interface element known in the arts as a window.  One skilled in the art would know that windows are movable, and can be moved to any proximity to the area of interest).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Goyal to include the feature of having the ability to move the playback controls as disclosed by Spielberg.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “allow users to review and add any number of annotations (i.e. add comments) to a digital document such as movie scripts, books, etc. from anywhere in the world [Spielberg Abstract].”

Claim 8:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 6, above.  Spielberg teaches “wherein the replay command user interface elements include: a scrub bar (scrubber bar in Spielberg Fig. 1, element 112); a play/pause command button (play, stop buttons shown in Spielberg Fig. 1, element 112); a rewind command button (rewind button shown in Spielberg Fig. 1, element 112); and a fast forward command button (fast forward button shown in Spielberg Fig. 1, element 112).”
One would have been motivated to combine Parthasarathy, Harris, Goyal, and Spielberg before the effective filing date of the invention because it provides the benefit to “allow users to review and add any number of annotations (i.e. add comments) to a digital document such as movie scripts, books, etc. from anywhere in the world [Spielberg Abstract].”

Claim 15:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 14, above.  Parthasarathy does not teach “wherein the replay functionality is displayed in the graphical user interface proximate to the area of interest and includes a scrub bar indicating the starting point relative to the range of replay.”
Spielberg teaches “wherein the replay functionality is displayed in the graphical user interface proximate to the area of interest (player shown in Spielberg Fig. 1, element 112 is encapsulated in a user interface element known in the arts as a window.  One skilled in the art would know that windows are movable, and can be moved to any proximity to the area of interest) and includes a scrub bar indicating the starting point relative to the range of replay (Spielberg Fig. 1 depicts the starting point with the scrubber bar).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Goyal to include the feature of having the ability to move the playback controls as disclosed by Spielberg.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to “allow users to review and add any number of annotations (i.e. add comments) to a digital document such as movie scripts, books, etc. from anywhere in the world [Spielberg Abstract].”


Claims 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy, in view of Harris, in view of Goyal, in view of Gulezian et al., Patent Application Publication number US 20150324438 A1 (hereinafter “Gulezian”).
Claim 18:  Parthasarathy, Harris, and Goyal teach all the limitations of claim 22, above.  Parthasarathy, Harris, and Goyal do not teach “wherein incrementally hiding each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value from display in the graphical user interface applies a reduced visibility effect to the hidden content elements.”
Gulezian teaches “wherein incrementally hiding each content element having the identified highest z-order value and a z-order value lower than the identified highest z-order value from display in the graphical user interface applies a reduced visibility effect to the hidden content elements (i.e. the content layer can include actions, such as fade, dissolve, or the like [Gulezian 0055]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Parthasarathy, Harris, and Goyal to include the feature of having the ability to add visual effects as disclosed by Gulezian.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit where “there exists a need for new and improved techniques for translating source content into a specific format that is desired by a user while still limiting how the user can interact with the content [Gulezian 0001].”

Claim 27: Claim 27 is similar in content and in scope to claim 18, thus it is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171